DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (7,020,306) in view of Chang et al. (8,221,193).
In reference to claims 1 and 2, Hirose et al. teaches a method for repairing a polishing pad in real time comprising a trimming step,  rotating the polishing pad, 1, through a base, 2, pressing a dresser, 4, abuts against a surface of the polishing pad, and shifting the dresser toward an inner side or an outer side of the polishing pad, so as to trim the surface of the polishing pad, (col. 5, lines 36-45), a detection step: keeping the polishing pad rotating, (col. 7, lines 28-29), and shifting a detection apparatus above the polishing pad toward the inner side or the outer side of the polishing pad, so that the detection apparatus continuously detects the polishing pad and transmits detection data to a host end, (col. 6, lines 18-28), and a reconstruction and analysis step, performing, by the host end, a surface morphology reconstruction on the polishing pad according to the detection data transmitted by the detection apparatus, and then analyzing according to a result of the surface morphology reconstruction, (col. 7, lines 12-36), wherein the detection apparatus comprises a detector, 10 and an isolator, 15 and the isolator forms an isolation area in a polishing solution layer by means of gas injection to expose the polishing pad, so that the detector detects the surface of the polishing pad, (col. 7, lines 49-67).
Hirose et al. teaches all the limitations of the claims except for a shifter, and the shifter comprises a driving unit and a swing arm connected to the driving unit, and the detector and the isolator are connected to the swing arm, wherein the driving unit drives the swing arm to make the detector and the isolator shifted above the polishing pad toward the inner side or the outer side of the polishing pad horizontally in a linear manner.
Chang et al. al. teaches a sensor, 121, attached to a swing arm, 135, which pivots about axis, 137, across the radius of the polishing pad, (col. 4, lines 16-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Hirose et al. with the detector being connected to the swing arm, as taught by Chang et al, in order to provide for the detection to reach all parts of the polishing surface in order to provide for complete and accurate detection, and since Hirose et al. teaches moving the light and detector radially, (col. 7, lines 18-20).  Chang et al. teaches that the sensor is attached to the arm and the arm swings about the pivot, 137 across the radius of the pad, therefore if the arm is moving from a pivot point, it is obvious that the movement will be in an arc-shaped movement.  Chang is also silent as to what drives the swing arm, but it is old and well known to provide a driving unit to drive and move the arm during the polishing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al. (2008/0287043), Fujishima et al. (2005/0090185) and Liners et al. (6,273,793) were cited to show other examples of polishing pad repair methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	July 30, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723